                              UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF NORTH CAROLINA


A.R.T. FURNITURE, INC.,                               §
                                                      §          Civil Action No: 1:18-cv-865
        Plaintiff,                                    §
                                                      §
        v.                                            §
                                                      §     COMPLAINT AND DEMAND FOR
DAVIS FURNITURE INDUSTRIES, INC.                      §            JURY TRIAL
                                                      §
        Defendant.                                    §
                                                      §
                                                      §

        NOW COMES Plaintiff A.R.T. Furniture, Inc. (“Plaintiff”), by and through the

undersigned counsel, and complains against Defendant Davis Furniture Industries, Inc., d/b/a

Davis International d/b/a Davis Direct and d/b/a Davis Home as follows:

                                          THE PARTIES

        1.       Plaintiff is a North Carolina corporation, with its principal place of business in

High Point, North Carolina. Plaintiff designs and sells high quality furniture throughout the

United States.

        2.       Defendant Davis Furniture Industries, Inc., d/b/a Davis International d/b/a Davis

Direct d/b/a Davis Home, is a Mississippi corporation with a business address of P.O. Box 7366,

Tupelo, Mississippi 38802, and can be served through its registered agent, Albert Delgadillo, at

105 South Front Street, P.O. Box 7120, Tupelo, Mississippi 38802. Upon information and belief,

Defendant manufactures, imports, distributes, offers for sale, and sells various types of furniture

and furniture accessories in the United States including in the State of Mississippi and this

District.




                                                 1


       Case 1:18-cv-00865-WO-JLW Document 1 Filed 10/11/18 Page 1 of 18
                                 JURISDICTION AND VENUE

       3.      The Court has subject matter jurisdiction over this action under 28 U.S.C. § 1331

and 28 U.S.C. § 1338(a) because this action arises under the laws of the United States, including

the Lanham Act, 15 U.S.C. § 1051 et seq., and the Copyright Act, 17 U.S.C. § 101 et seq.

       4.      This Court has personal jurisdiction over Defendant, because among other

reasons, Defendant sells the Infringing Products (as described herein) to the consuming public

through retailers in North Carolina, and at least one set of Defendant’s Infringing Products have

been purchased on the open market in the State of North Carolina and this judicial district. Upon

information and belief, Defendant has regular, continuous, and systematic contacts with the State

of North Carolina and this judicial district, and Defendant conducts regular, continuous, and

systematic business in the State of North Carolina and this judicial district, by owning and/or

leasing, occupying, maintaining and using commercial showroom space in High Point, NC, by

regularly attending and exhibiting products at the High Point Furniture Market twice each

calendar year, and by regularly transacting business with buyers and prospective buyers in the

State of North Carolina. Defendants are listed as a planned exhibitor for the October 2018 High

Point Furniture Market with exhibition space at 449 South Wrenn St., High Point, NC 27260.

Upon information and belief, Defendant has and regularly maintains their corporate showrooms

space in the State of North Carolina and this judicial district, the wrongful acts alleged herein

occurred in the State of North Carolina and this judicial district, and the harm to Plaintiff arose in

the State of North Carolina and this judicial district. Accordingly, this Court has general and

specific jurisdiction over Defendant for all purposes of this Complaint.

       5.      Venue is proper in this judicial district under 28 U.S.C. §§ 1391(b)(1),

1391(b)(2), 1391(c), and/or 1400.




                                                  2


       Case 1:18-cv-00865-WO-JLW Document 1 Filed 10/11/18 Page 2 of 18
                                 FACTUAL BACKGROUND

A.     PLAINTIFF’S ARCH. SALVAGE™ COLLECTION

       6.       Plaintiff is a market-leading producer of high-quality furniture items, including

the highly successful A.R.T. Furniture® brand and the ARCH. SALVAGE™ Collection, among

others. As a result of its long-standing commitment to the quality, safety, and aesthetically-

pleasing design, Plaintiff, its A.R.T. Furniture® brand and ARCH. SALVAGE™ Collection are

widely recognized among consumers of furniture, the furniture industry, and furniture design

communities.

       7.       Beginning on or about 2016, Plaintiff created and developed a collection of

custom and original furniture designs featuring distinctive design configurations, including

original sculptural works and arrangements thereof applied to the surface of the furniture pieces,

which was marketed and sold under the ARCH. SALVAGE name (the “ARCH. SALVAGE™

Collection”).

       8.       Plaintiff’s ARCH. SALVAGE™ Collection includes certain original and creative

works of authorship, namely three-dimensional sculptural works of art and compilations and

arrangements thereof, which are applied as ornamentation in a decorative fashion to the frames

of Plaintiff’s ARCH. SALVAGE Collection. These sculptural works were developed exclusively

for Plaintiff’s ARCH. SALVAGE™ Collection and are owned by Plaintiff.

       9.       Plaintiff’s ARCH. SALVAGE™ Collection also includes original two-

dimensional artwork in the form of a series of scrollwork designs, which are applied in bas relief

on numerous signature pieces in the ARCH. SALVAGE™ Collection.

       10.      The distinctive use and placement of scrollwork designs on the face of dressers,

buffets, and other storage pieces, as well as on chairs and tables, creates a consistent and




                                                3


       Case 1:18-cv-00865-WO-JLW Document 1 Filed 10/11/18 Page 3 of 18
distinctive appearance throughout the ARCH. SALVAGE™ Collection. Consumers look for and

recognize the distinctive look of the ARCH. SALVAGE™ Collection as belonging exclusively

to Plaintiff.

        11.     Since first offering Plaintiff’s ARCH. SALVAGE™ Collection, Plaintiff has

prominently displayed the design configuration and original sculptural works applied thereto in

connection with advertising Plaintiff’s websites, in print advertising, on hang-tags and placards,

in retail stores, and at trade shows throughout the United States.

        12.     Photographic examples of Plaintiff’s ARCH. SALVAGE™ Collection are set

forth below:




                                                 4


        Case 1:18-cv-00865-WO-JLW Document 1 Filed 10/11/18 Page 4 of 18
        13.    The look and feel of Plaintiff’s ARCH. SALVAGE™ Collection has become

known in the industry and among the consuming public as an identifying aspect of Plaintiff’s

furniture.

        14.    Plaintiff’s ARCH. SALVAGE™ Collection has been highly popular, has proven

commercially successful, and has obtained and enjoys a valuable reputation and goodwill by

virtue of the high quality, unique design and distinctive configuration associated with Plaintiff’s

ARCH. SALVAGE™ Collection. As a result, the consuming public and the furniture trade have

come to recognize and do recognize Plaintiff as the source for Plaintiff’s ARCH. SALVAGE™

Collection.

        15.    Plaintiff’s ARCH. SALVAGE™ Collection has received numerous accolades and

positive references in the relevant press, including multiple articles published in Furniture Today

and similar publications in the industry.

        16.    The distinctive design configuration and original sculptural works of Plaintiff’s

ARCH. SALVAGE™ Collection constitute a distinctive and identifiable look among purchasers.

        17.    Plaintiff has a commercial interest in protecting the valuable trade dress rights

associated and copyrights associated with Plaintiff’s ARCH. SALVAGE™ Collection.

        18.    The distinctive design configuration and original sculptural works associated with

Plaintiff’s ARCH. SALVAGE™ Collection are solely decorative and ornamental, and are non-

functional in that each of the design elements serves no functional purpose.

        19.    Upon information and belief, as a result of Plaintiff’s use, considerable sales,

marketing, advertising and promotional efforts, and other activities relating to the Plaintiff’s

ARCH. SALVAGE™ Collection, together with the inherent distinctiveness of Plaintiff’s ARCH.

SALVAGE™ Collection, Plaintiff’s ARCH. SALVAGE Collection has developed secondary




                                                5


       Case 1:18-cv-00865-WO-JLW Document 1 Filed 10/11/18 Page 5 of 18
meaning and favorable public recognition among relevant purchasers of furniture and

specifically traditional case goods.

          20.   Plaintiff has expended considerable sums and incurred substantial costs to

advertise, promote and market its products in connection with the ARCH. SALVAGE™

Collection. Advertisements and marketing promoting Plaintiff’s ARCH. SALVAGE Collection

have been widely and consistently published throughout the industry and to the consuming

public.

          21.   Sales of Plaintiff’s ARCH. SALVAGE™ Collection have been substantial and

continue to accrue and increase, and Plaintiff’s ARCH. SALVAGE™ Collection continues to

generate positive interest and sales at High Point Furniture Market and other industry trade

shows.

          22.   Plaintiff derives substantial commercial goodwill, common law rights, and

proprietary value from its exclusive sale of the ARCH. SALVAGE™ Collection.

B.        PLAINTIFF’S INTELLECTUAL PROPERTY RIGHTS ARISING FROM PLAINTIFF’S ARCH.
          SALVAGE™ COLLECTION

          23.   Plaintiff has established significant intellectual property rights arising from

Plaintiff’s proprietary interests in and ownership of the ARCH. SALVAGE Collection design,

including patent, copyright, and trade dress rights under United States and local laws.

          24.   Plaintiff has applied for numerous design patents associated with the novel and

ornamental design elements of the ARCH. SALVAGE Collection, and these design patents have

issued or the applications or continuations remain pending. Plaintiff expects to amend its

complaint to assert infringement of one or more design patents upon issuance of the implicated

patent(s).




                                                6


          Case 1:18-cv-00865-WO-JLW Document 1 Filed 10/11/18 Page 6 of 18
       25.     Plaintiff’s ornamental three-dimensional sculptural works which adorn the

ARCH. SALVAGE™ Collection are original works of authorship protected by the United States

Copyright Act, 17 U.S.C. § 101, et seq.

       26.     On September 25, 2018, Plaintiff submitted to the United States Copyright Office

a complete application (including payment of the fee required under 17 U.S.C. § 708 and

submission of a deposit copy required under 17 U.S.C. § 408), Ser. No. 1-6984651617, for the

registration of the copyright interest associated with the ARCH. SALVAGE™ Collection. The

claimed copyright interest includes the original three-dimensional sculptural works of art which

are applied to the frames of the ARCH. SALVAGE™ Collection. Plaintiff’s copyright rights

include such original designs as well as original compilations and arrangements of both original

and public domain designs, including without limitation combination of intricate shapes in

combination with shaped drawer fronts, molding elements, hardware, sculptural feet and edge

treatments, and similar designs as shown in the photographs and on the furniture on which such

designs are placed, and the selection, arrangement and placement of such designs. The

copyrightable works are physically and conceptually separable from the furniture on which the

designs are placed.

       27.     Plaintiff is the owner of the federal copyright interest in the ornamental sculptural

aspects of the ARCH. SALVAGE™ Collection as shown in the application for Copyright

Registration Ser. No. and is entitled to all rights afforded under 17 U.S.C. § 101, et seq.

       28.     On September 25, 2018, Plaintiff submitted to the United States Copyright Office

a complete application (including payment of the fee required under 17 U.S.C. § 708 and

submission of a deposit copy required under 17 U.S.C. § 408), Ser. No. 1-6984551481, for the

registration of the copyright interest associated with the Wren artwork design applied as




                                                 7


       Case 1:18-cv-00865-WO-JLW Document 1 Filed 10/11/18 Page 7 of 18
decorative treatment to furniture of the ARCH. SALVAGE™ Collection. The claimed copyright

interest includes the original visual works of art, which is used by Plaintiff as a distinctive accent

treatment on many pieces of the ARCH. SALVAGE™ Collection. The copyrightable works are

physically and conceptually separable from the furniture on which the designs are placed.

       29.     Plaintiff is the owner of the federal copyright interest in the Wren artwork designs

applied as decorative treatment to furniture of the ARCH. SALVAGE™ Collection as shown in

the application for Copyright Registration Ser. No. 1-6984551481 and is entitled to all rights

afforded under 17 U.S.C. § 101, et seq.

       30.     Plaintiff’s trade dress associated with Plaintiff’s B481 Collection is characterized

by the overall appearance of the items within the Collection. Plaintiff makes distinctive use of

original artistic works, such as Plaintiff’s scrollwork design, and arranges and places such design

elements in a distinctive manner to create a consumer association with Plaintiff and the ARCH.

SALVAGE™ Collection. The compilation of decorative scrollwork, drawer configuration, and

sculptural elements, and the arrangement, placement and presentation thereof, are significant

design elements that characterizes Plaintiff’s trade dress (the “ARCH. SALVAGE™ Trade

Dress”).

       31.     Plaintiff’s ARCH. SALVAGE™ Trade Dress is ornamental and has no functional

aspects.

       32.     Plaintiff’s ARCH. SALVAGE™ Trade Dress is unique and stands apart from

competitors’ products.

       33.     As a result of Plaintiff’s efforts to promote its ARCH. SALVAGE™ Collection,

the ARCH. SALVAGE™ Trade Dress has acquired in the minds of the public a secondary

meaning, and has become a distinctive mark denoting identification with Plaintiff.




                                                  8


       Case 1:18-cv-00865-WO-JLW Document 1 Filed 10/11/18 Page 8 of 18
       34.     As a further result of Plaintiffs’ efforts, Plaintiff’s ARCH. SALVAGE™ Trade

Dress is recognized as being associated exclusively with the products marketed by Plaintiff.

       35.     As a result of the foregoing, Plaintiff has established trade dress rights in the

distinctive design configuration of the ARCH. SALVAGE™ Collection, including rights

protected from copying, infringement and unfair competition under Section 43 of the Lanham

Act, 15 U.S.C. § 1125(a).

       36.     Plaintiff is the exclusive owner of all copyright, design patent and trade dress

rights in and to the ARCH. SALVAGE™ Collection.

       37.     The collective copyright, design patent and trade dress rights associated with the

ornamental three-dimensional sculptural works and distinctive design configuration of Plaintiff’s

ARCH. SALVAGE™ Collection, including the ARCH. SALVAGE Trade Dress and the ARCH.

SALVAGE copyrighted designs, are referred to herein as the “ARCH. SALVAGE IP.”

C.     DEFENDANT’S INFRINGING ACTIVITIES AND UNLAWFUL CONDUCT

       38.     Upon information and belief, Defendant has been and/or is currently

manufacturing, importing, distributing, offering for sale, and/or selling furniture products

throughout the United States, including at least what is identified as Defendant’s Havencrest

Collection, Group 3526, which adopts and infringes Plaintiff’s copyright, design patent and trade

dress rights as embodied in Plaintiff’s ARCH. SALVAGE™ Collection and Plaintiff’s ARCH.

SALVAGE IP (hereinafter the “Infringing Products”).

       39.     Upon information and belief, a photograph of Defendant’s Infringing Products, as

advertised and sold in North Carolina, is set forth herein:




                                                 9


       Case 1:18-cv-00865-WO-JLW Document 1 Filed 10/11/18 Page 9 of 18
       40.     Upon information and belief, Defendant has advertised, offered for sale and sold

the Infringing Products in a manner that is confusingly similar to Plaintiff’s ARCH.

SALVAGE™ Collection, with full knowledge of Plaintiff’s intellectual property rights in

Plaintiff’s ARCH. SALVAGE™ Collection and with the intention of trading on Plaintiff’s

goodwill associated with the Plaintiff’s ARCH. SALVAGE™ Collection.

       41.     Upon information and belief, Defendant are currently distributing and selling the

Infringing Products using the copyrighted elements and protected trade dress of Plaintiff’s

ARCH. SALVAGE Collection and specifically Plaintiff’s ARCH. SALVAGE IP. Defendant is

using their customer’s retail stores, showrooms, and warehouses in their efforts to distribute and

sell the Infringing Products.

       42.     Defendant’s Infringing Products bear a striking resemblance to Plaintiff’s ARCH.

SALVAGE™ Collection, and specifically have copied numerous design elements from

Plaintiff’s ARCH. SALVAGE™ Collection as set forth herein.



                                               10


      Case 1:18-cv-00865-WO-JLW Document 1 Filed 10/11/18 Page 10 of 18
       43.     The Infringing Products contain ornamental sculptural works and arrangements

and placements of sculptural carvings and ornamentation which are substantially similar to

Plaintiff’s ARCH. SALVAGE copyrighted design.

       44.     The selection, placement, arrangement and presentation of ornamental design

elements in the Infringing Products is confusingly similar to the appearance created by Plaintiff’s

ARCH. SALVAGE Trade Dress.

       45.     Defendant’s unauthorized and unlawful use of Plaintiff’s ARCH. SALVAGE IP

in connection with the Infringing Products is likely to cause confusion and to deceive the

consuming public as to the source, origin, and/or sponsorship of the Infringing Products offered

by Defendant. Defendant’s actions are further likely to mislead the consuming public into

believing that the Infringing Products offered by Defendant originated from Plaintiff or that there

is some connection between Plaintiff and Defendant, thereby causing Plaintiff irreparable harm.

       46.     Upon information and belief, at all relevant times, Defendant had access to

Plaintiff’s ARCH. SALVAGE™ Collection and knowledge of Plaintiff’s ownership and use of

the ARCH. SALVAGE IP and of the fact that consumers widely recognize Plaintiff as the source

for furniture items featuring Plaintiff’s ARCH. SALVAGE IP.

       47.     Upon information and belief, Defendant willfully and knowingly violated and

infringed Plaintiff’s trade dress rights in Plaintiff’s ARCH. SALVAGE IP with the intention of

deceiving and misleading customers, and Defendant has wrongfully traded on Plaintiff’s

goodwill and reputation.

       48.     Upon information and belief, Defendant’s use of Plaintiff’s ARCH. SALVAGE

IP in connection with their Infringing Products is not done for any functional purpose, including

for aesthetic functionality. Upon information and belief, the sole purpose of Defendant’s use of




                                                11


      Case 1:18-cv-00865-WO-JLW Document 1 Filed 10/11/18 Page 11 of 18
Plaintiff’s ARCH. SALVAGE IP is to make a distinctive impression on consumers and to trade

on the goodwill established by Plaintiff’s ARCH. SALVAGE IP and Plaintiff’s ARCH.

SALVAGE Collection.

       49.     The overall impression of Defendant’s Infringing Products is substantially and

confusingly similar to the unique and distinctive implementation of Plaintiff’s ARCH.

SALVAGE IP used on Plaintiff’s own furniture collection.

       50.     Upon information and belief, Defendant purposefully and intentionally designed

their Infringing Products to be substantially and confusingly similar to Plaintiff’s ARCH.

SALVAGE IP and Plaintiff’s ARCH. SALVAGE Collection.

       51.     Upon information and belief, at all times relevant to Plaintiff’s claims, Defendant

had access to Plaintiff’s ARCH. SALVAGE IP and Plaintiff’s ARCH. SALVAGE Collection at

least by virtue of the display of Plaintiff’s ARCH. SALVAGE IP and Plaintiff’s ARCH.

SALVAGE Collection on Plaintiff’s website, at retailers, and at trade shows, as well as reported

in the industry media.

       52.     Upon information and belief, Defendant has unlawfully manufactured, imported,

distributed, offered for sale, and/or sold the Infringing Products, which are substantially and

confusingly similar to Plaintiff’s ARCH. SALVAGE IP and Plaintiff’s ARCH. SALVAGE

Collection.

       53.     Upon information and belief, Defendant’s Infringing Products have caused and

are causing actual confusion among relevant consumers concerning the source, sponsorship,

approval or certification of the Infringing Products by leading consumers to believe that the

Infringing Products are Plaintiff’s furniture products or are otherwise sponsored or endorsed by

Plaintiff, as a result of Defendant’s use of Plaintiff’s ARCH. SALVAGE IP.




                                               12


      Case 1:18-cv-00865-WO-JLW Document 1 Filed 10/11/18 Page 12 of 18
       54.     Upon information and belief, the offering for sale and sale of Defendant’s

Infringing Products causes a likelihood of confusion or misunderstanding as to the source,

sponsorship, approval or certification of Defendant’s Infringing Products; causes a likelihood of

confusion or misunderstanding as to affiliation, connection or association of the Infringing

Products with Plaintiff; and misrepresents that Defendant’s Infringing Products have sponsorship

by, approval of, or qualities of Plaintiff’s ARCH. SALVAGE Collection that they do not have.

       55.     Upon information and belief, Defendant’s Infringing Products are an intentional

copy of Plaintiff’s ARCH. SALVAGE IP and Plaintiff’s ARCH. SALVAGE Collection.

       56.     Upon information and belief, Defendant is selling and offering for sale the

Infringing Products bearing confusingly similar designs and trade dress in order to trade and

capitalize on the goodwill generated by Plaintiff’s extensive use of Plaintiff’s ARCH.

SALVAGE IP as well as the goodwill generated by Plaintiff’s sales, advertising, and consumer

acceptance and recognition of Plaintiff’s ARCH. SALVAGE Collection.

       57.     Defendant’s Infringing Products contain ornamentation and decorative elements

which are a direct copy of or are substantially similar to copyrighted elements of Plaintiff’s

ARCH. SALVAGE Collection.

       58.     Defendant has committed the acts alleged above without any type of license or

permission from Plaintiff.

       59.     Plaintiff has suffered actual monetary damages as a result of Defendant’s conduct

and actions as described herein.

       60.     Defendant’s conduct and practices have also caused, and will continue to cause,

irreparable harm for which there is no adequate remedy at law and for which Plaintiff is entitled

to injunctive relief and damages.




                                               13


      Case 1:18-cv-00865-WO-JLW Document 1 Filed 10/11/18 Page 13 of 18
       61.     Defendant’s conduct and practices continue to deprive the public of a truthful

marketplace and injure the goodwill and business reputation associated with Plaintiff’s ARCH.

SALVAGE™ Collection.

                                            COUNT I
                          COPYRIGHT INFRINGEMENT (17 U.S.C. § 501)

       62.     Plaintiff incorporates by reference the allegations contained in the foregoing

paragraphs, as if stated fully herein.

       63.     Plaintiff is the owner of all right, title and interest in and to the copyright for

Plaintiff’s Arch. Salvage artwork applied to furniture of the ARCH. SALVAGE™ Collection, as

shown in the Application for United States Copyright Registration, Ser. No. 1-6984651617.

       64.     Plaintiff is the owner of all right, title and interest in and to the copyright for

Plaintiff’s Wren artwork applied to furniture of the ARCH. SALVAGE™ Collection, as shown

in the Application for United States Copyright Registration, Ser. No. 1-6984551481.

       65.     In offering their furniture in connection with a copy or substantially similar

rendition of the ornamental sculptural elements and the selection, placement and arrangement

thereof, of Plaintiff’s ARCH. SALVAGE™ Collection, Defendant has infringed and continues to

infringe Plaintiff’s copyright, as shown in federal copyright application Ser. No. 1-6984651617.

Upon information and belief, Defendant has had access to and has copied or otherwise imitated

the original and artistic sculptural elements of Plaintiff’s ARCH. SALVAGE™ Collection in a

manner that is substantially similar to Plaintiff’s copyrighted work.

       66.     In offering their furniture in connection with a copy or substantially similar

rendition of the original and ornamental design of Plaintiff’s Wren artwork, Defendant has

infringed and continues to infringe Plaintiff’s copyright, as shown in federal copyright

application Ser. No. 1-6984551481. Upon information and belief, Defendant has had access to


                                                14


      Case 1:18-cv-00865-WO-JLW Document 1 Filed 10/11/18 Page 14 of 18
and has copied or otherwise imitated the original and artistic sculptural elements of Plaintiff’s

Wren artwork in a manner that is substantially similar to Plaintiff’s copyrighted work.

        67.    Defendant’s actions involve goods offered in commerce, and have and will

adversely affect Plaintiff’s interstate business operations.

        68.    Defendant’s actions as set forth above constitute copyright infringement in

violation of the Copyright Act, 17 U.S.C. § 501.

        69.    As a direct and proximate result of the foregoing, Plaintiff has suffered damages

in an amount to be determined at trial.

        70.    Defendant’s foregoing unlawful actions were knowing, willful and intentional,

and were done with knowledge of and reckless disregard for Plaintiff’s rights, so as to justify an

award of enhanced damages.

                                            COUNT II
       UNFAIR COMPETITION AND FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125(A))

        71.    Plaintiff incorporates by reference the allegations contained in the foregoing

paragraphs, as if stated fully herein.

        72.    In offering their furniture in connection with a colorable imitation or copy of

Plaintiff’s ARCH. SALVAGE Collection in interstate commerce, using or imitating Plaintiff’s

ARCH. SALVAGE Trade Dress, Defendant has used in connection with their goods a false

designation of origin, or a false or misleading description or representation of fact, that is likely

to cause confusion, to cause mistake, or to deceive others to believe that the goods offered by

Defendant are made by, sponsored by, approved by, originate with, or are affiliated with

Plaintiff.

        73.    Defendant’s actions involve goods offered in commerce, and have and will

adversely affect Plaintiff’s interstate business operations.


                                                 15


       Case 1:18-cv-00865-WO-JLW Document 1 Filed 10/11/18 Page 15 of 18
        74.     Defendant’s actions as set forth above constitute unfair competition, false

designation of origin, and false description in violation of Section 43(a) of the Lanham Act, 15

U.S.C. § 1125(a).

        75.     As a direct and proximate result of the foregoing, Plaintiff has suffered damages

in an amount to be determined at trial.

        76.     Defendant’s foregoing unlawful actions were knowing, willful and intentional,

and were done with knowledge of and reckless disregard for Plaintiff’s rights, so as to justify an

award of enhanced damages and attorneys’ fees.

                                    DEMAND FOR JURY TRIAL

        Plaintiff A.R.T. Furniture, Inc. hereby demands a trial by jury on all claims that may be

tried before a jury.

                                      PRAYER FOR RELIEF

        FOR THESE REASONS, Plaintiff respectfully requests:

        A.      A judgment that:

                i. Defendant has engaged in copyright infringement in violation of 17 U.S.C.

                       § 501;

                ii. Defendant has each engaged in unfair competition and trade dress

                       infringement in violation of Section 43(a) of the Lanham Act, 15 U.S.C.

                       § 1125(a);

                iii. Defendant’s actions were willful, intentional and knowing.

        B.      The issuance of an injunction enjoining Defendant, any of their respective

officers, agents, privies, shareholders, principals, directors, licensees, attorneys, servants,

employees, affiliates, subsidiaries, successors, and assigns, and all persons acting in concert or




                                                16


      Case 1:18-cv-00865-WO-JLW Document 1 Filed 10/11/18 Page 16 of 18
participation with any of them, and any entity owned or controlled by Defendant, who receives

actual notice of the order by personal service or otherwise, from:

           i. using Plaintiff’s ARCH. SALVAGE IP or any simulation, reproduction, copy,

               colorable imitation, or confusingly similar variation of the distinctive and

               copyrighted design elements of Plaintiff’s ARCH. SALVAGE™ Collection in

               connection with furniture products or related services, or in connection with the

               importation, promotion, advertisement, sale, offering for sale, manufacture,

               production, dissemination, or distribution of any furniture products;

           ii. using any false designation of origin or false description (including, without

               limitation, any letters or symbols), or performing any act which can or is likely to

               lead members of the consuming public or trade to believe that any Defendant are

               associated with Plaintiff or that any product imported, manufactured, distributed,

               or sold by any Defendant are in any manner associated or connected with

               Plaintiff, or is authorized, licensed, sponsored, or otherwise approved by Plaintiff;

               and

           iii. assisting, aiding, or abetting any other person or business entity in engaging in or

               performing any of the activities referred to in subparagraphs (i) and (ii) above or

               taking any action that contributes to any of the activities referred to in

               subparagraphs (i) and (ii) above, or any other activity that consists of or

               contributes to the sale of infringing diluting products bearing Plaintiff’s ARCH.

               SALVAGE IP or any simulation, reproduction, copy, colorable imitation, or

               confusingly similar variation of Plaintiff’s ARCH. SALVAGE™ Collection.




                                                17


      Case 1:18-cv-00865-WO-JLW Document 1 Filed 10/11/18 Page 17 of 18
        C.     That Defendant be ordered to account for and pay to Plaintiff the amounts

realized from Defendant’s infringement of Plaintiff’s ARCH. SALVAGE IP and copying of

Plaintiff’s ARCH. SALVAGE™ Collection and from Defendant’s unfair competition with

Plaintiff.

        D.     That Defendant be ordered to pay enhanced damages, as well as Plaintiff’s

attorneys’ fees and expenses.

        E.     That Plaintiff be awarded its costs and expenses in bringing this action.

        F.     That Plaintiff be awarded interest, including pre-judgment interest, on the

foregoing sums.

        G.     Other and further relief as the Court may deem just and proper.



        This the 11th day of October, 2018.

                                                 Respectfully submitted,

                                                 By: /s/ Charles A. Burke
                                                    Charles A. Burke, Esq. (NC Bar No. 19366)
                                                    Stephen F. Shaw, Esq. (NC Bar No. 41582)
                                                    WOMBLE BOND DICKINSON (US) LLP
                                                    300 North Greene Street, Suite 1900
                                                    Greensboro, North Carolina 27401
                                                    Telephone: 336-574-8052
                                                    Facsimile: 336-574-4521
                                                    Charles.Burke@wbd-us.com
                                                    Stephen.Shaw@wbd-us.com

                                                     ATTORNEYS FOR A.R.T.
                                                     FURNITURE, INC.




                                                18


       Case 1:18-cv-00865-WO-JLW Document 1 Filed 10/11/18 Page 18 of 18
